Citation Nr: 1628380	
Decision Date: 07/15/16    Archive Date: 07/28/16

DOCKET NO.  11-14 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for endometriosis.

2.  Entitlement to service connection for a lumbar spine disability.

3.  Entitlement to service connection for a left shoulder disability.

4.  Entitlement to service connection for an upper respiratory tract disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from March 1986 to May 1986 and on active duty from September 1990 to May 1991 in the United States Army, to include service in Southwest Asia.  Her decorations include the Kuwait Liberation Medal and the Southwest Asia Service Medal with 3 Bronze Service Stars.  She also has additional service in the United States Army Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In August 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing.  A transcript of that hearing is of record.

This matter was previously before the Board in January 2015, when it was remanded for additional development.  Unfortunately, as there has not been substantial compliance with the remand directives, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board apologizes for the delay, but additional development is required to ensure compliance with prior remand directives.


The Board agrees with the Veteran's representative that the VA examiner's opinions obtained pursuant to the prior remand are inadequate.  First, the examiner did not discuss the Veteran's documented sinusitis condition.  Additionally, the examiner noted that the Veteran did not have any gynecological problems in service, but the reported medical history in her April 1991 separation examination report indicates she had been treated for a gynecological disorder and had a change in menstrual pattern.  Moreover, the examiner did not address a September 2007 SSA medical examination report indicating that the Veteran's back and shoulder conditions were related to service.  Finally, the examiner did not address whether the Veteran's reported symptomology could be a manifestation of a medically unexplained chronic multisymptom illness pursuant to 38 C.F.R. § 3.317.  Thus, an addendum opinion is warranted.  Updated VA treatment records should also be secured.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding records of VA treatment dated since February 2015.

2.  Then obtain an addendum opinion from an examiner other than the March 2015 examiner to determine the nature and etiology of her endometriosis and lumbar spine, left shoulder, and upper respiratory tract conditions, to include any qualifying chronic disability under 38 C.F.R. § 3.317.  The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.  No additional examination of the Veteran is necessary, unless the examiner determines otherwise.

The examiner is asked to provide an expert medical opinion on each of the following questions: 

(a) Provide a current diagnosis for any and all gynecological (including endometriosis), lumbar spine, left shoulder, and upper respiratory tract conditions.  If the Veteran previously had any such medical condition, to include documented sinusitis, but it is no longer extant, when did that condition resolve?  

(b) Regarding the claimed gynecological, lumbar spine, left shoulder, and upper respiratory tract symptoms, is the Veteran's disability pattern consistent with: (1) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (2) a diagnosable chronic multisymptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis?  A separate opinion should be rendered for the reported gynecological, lumbar spine, left shoulder, and upper respiratory tract symptoms.  In addressing this question, the examiner must discuss: rhinitis and sore throat documented in July 1985; the left shoulder strain in July 1985 and left shoulder dislocation exacerbation in June 1989; sinus post nasal drip in January 1991; the reported medical history in the April 1991 separation examination report showing treatment for a gynecological disorder and a change in menstrual pattern, as well as sinusitis; the November 1991 Reserve treatment record showing complaints of back pain and a diagnosis of viral syndrome; nasal congestion and throat itching in October 1994; the January 1999 lumbar spine MRI showing degenerative joint disease of the lumbar spine.

(c) If, after reviewing the claims file, you determine that the Veteran's gynecological, lumbar spine, left shoulder, and/or upper respiratory tract symptomatology pattern is either a diagnosable chronic multisymptom illness with a partially explained etiology ((b)(2) above), or a disease with a clear and specific etiology and diagnosis ((b)(3) above), then please provide an expert opinion as to whether it is related to a presumed environmental exposures experienced by the Veteran during service in Southwest Asia.

(d) Is it at least as likely as not that any diagnosed gynecological, lumbar spine, left shoulder, or upper respiratory tract disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of her service, including environmental exposures during service in Southwest Asia during the Persian Gulf War?  In addressing this question, the examiner must discuss: rhinitis and sore throat documented in July 1985; the left shoulder strain in July 1985 and left shoulder dislocation exacerbation in June 1989; sinus post nasal drip in January 1991; the reported medical history in the April 1991 separation examination report showing treatment for a gynecological disorder and a change in menstrual pattern, as well as sinusitis; the November 1991 Reserve treatment record showing complaints of back pain and a diagnosis of viral syndrome; nasal congestion and throat itching in October 1994; the January 1999 lumbar spine MRI showing degenerative joint disease of the lumbar spine; and the September 2007 SSA medical examination report indicating that her back and shoulder conditions were related to service.

In answering all questions (a) to (d), please articulate the reasons underpinning your conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

3.  Then, after taking any additional development deemed necessary, readjudicate the Veteran's claims and issue a Supplemental Statement of the Case (SSOC), as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




